Citation Nr: 1745131	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  11-17 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD), and major depressive disorder with anxious distress.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Los Angeles, California Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran requested a hearing at a local VA office in his substantive appeal.  However, in August and September 2011, the Veteran withdrew that request.  In a June 2016 informal hearing presentation, the Veteran's representative did not address the Veteran's previous withdrawals.  Thus, the Board finds that the Veteran's hearing request is withdrawn.

The Veteran's claim for PTSD has been characterized as shown on the title page under Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This matter was previously before the Board in July 2016, when it was remanded for further development.  The matter now returns to the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this matter must be remanded for further action before a decision may be made on the merits.

Pursuant to the July 2016 Board remand, the RO obtained an addendum opinion in May 2017 to determine whether it was at least as likely as not that any of the Veteran's current psychiatric disorders, other than PTSD, were incurred in or otherwise related to service.  The examiner, who also provided a VA examination and addendum opinion in March 2017, opined that the Veteran's major depressive disorder was less likely than not incurred in or otherwise attributable to service.  The examiner's rationale for that opinion was that "[t]here are no records during service which note that the Veteran had complaints during service."  The Board finds this rationale inadequate for decision making purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Even though the examiner noted in the Veteran's medical history that the Veteran reported having mental health problems shortly after discharge, to include anxiety, depression, and increased sleep, the examiner's rationale for his conclusion does not contemplate the Veteran's lay statements concerning onset of symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (holding that although "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible").  Further, in an October 2009 evaluation, a private medical professional indicated that the daily toil of the Veteran's intensive combat preparedness, coupled with the desert climate, took a toll on the Veteran's emotional stability, and that the Veteran became traumatized by the realization of the possibility of his own death after fellow Marines were killed in a helicopter crash.  The evaluation went on to further state that the Veteran suffered consistent anxiety and fear of death in service, presumably from personal report by the Veteran to the evaluator.  The May 2017 VA examiner does not address these complaints of symptomatology in providing rationale for his opinion.  Id.  Thus, an addendum opinion is necessary to address the Veteran's lay statements.  See also Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to a suitably qualified VA examiner, other than the one who completed the March 2017 VA examination and addendum opinion, and May 2017 addendum opinion, for the purpose of obtaining an addendum opinion.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any of the Veteran's current psychiatric disabilities, to specifically include major depressive disorder, were either incurred in, or otherwise related to, the Veteran's active military service.  The examiner must specifically address the Veteran's lay statements concerning onset, to include that he began having mental health issues shortly after service.  The examiner should address the Veteran's complaints of anxiety and fear of death during service, as noted in the October 2009 private evaluation.  The examiner should note that the Veteran has not been found not credible with regard to his becoming traumatized by a helicopter crash in-service.  The Veteran did not contend that he was in a crash, or that he witnessed a crash.  The Veteran was found to be in Saudi Arabia at the time of an actual crash.  The evidence could not confirm the whereabouts of the Veteran's unit at the time of the crash, or that he knew the individuals who were killed, but the evidence also does not contradict the Veteran's contentions.  

A complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

2.  After the above development has been completed, readjudicate the issue on appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




